Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT
among
TRONOX INCORPORATED
and
EACH OF THE STOCKHOLDERS
of
TRONOX INCORPORATED
PARTY HERETO
Dated as of February 14, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  Definitions     2  
 
           
2.
  Registration     5  
 
           
3.
  Demand Registration     6  
 
           
4.
  Piggyback Registration     8  
 
           
5.
  Registration Procedures     9  
 
           
6.
  Registration Expenses     13  
 
           
7.
  Underwriting Requirements     13  
 
           
8.
  Indemnification; Liquidated Damages     14  
 
           
9.
  Rule 144 Information     17  
 
           
10.
  Miscellaneous     17  

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT, dated as of February 14, 2011 (this
“Agreement”), is entered into among TRONOX INCORPORATED, a Delaware corporation
(the “Company”), and the Holders. Capitalized terms not otherwise defined herein
have the meanings set forth in Section 1.
W I T N E S S E T H :
     WHEREAS, on January 11, 2009 the Company and certain of its direct and
indirect subsidiaries each filed a voluntary petition in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
initiating cases under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”);
          WHEREAS, the First Amended Joint Plan of Reorganization of Tronox
Incorporated, et al., as confirmed on November 17, 2010 by an order of the
Bankruptcy Court entered on November 30, 2010 (the “Plan”), provides that the
Company shall issue to unsecured creditors of the Company and its subsidiaries
shares of Common Stock;
     WHEREAS, the shares of Common Stock to be issued to unsecured creditors of
the Company and its subsidiaries pursuant to the Plan, including pursuant to a
rights offering (the “Rights Offering”) in which the Company shall issue Common
Stock to the purchasers thereof who properly and timely subscribe in the Rights
Offering. The shares of Common Stock issued in the Rights Offering are being
issued in reliance upon Section 1145 of the Bankruptcy Code (“Section 1145”)
without registration under the Securities Act or any state securities laws;
     WHEREAS, notwithstanding the provisions of Section 1145, resales of the
Shares may be required to be registered under the Securities Act and applicable
state securities laws, depending upon the status of a Holder or the intended
method of distribution of the Shares; and
     WHEREAS, the Company and the Backstop Parties have entered into that
certain Equity Commitment Agreement dated as of August 27, 2010 (the “Commitment
Agreement”), pursuant to which the Backstop Parties agreed to purchase shares of
Common Stock purchasable upon the exercise of Rights which are not so purchased
in the Rights Offering (“Unsubscribed Shares”) without registration under the
Securities Act or any state securities laws in reliance upon the exemption from
registration under the Securities Act provided by Section 4(2) thereof;
     WHEREAS, the Unsubscribed Shares purchased by the Backstop Holders and the
shares of Common Stock issued pursuant to Section 3(a) of the Commitment
Agreement will be “restricted securities” within the meaning of Rule 144 under
the Securities Act and resale of such shares may be required to be registered
under the Securities Act and applicable state securities laws;
     WHEREAS, in order to induce the Holders (including the Backstop Holders) to
complete the transactions contemplated by the Plan, on the effective date of the
Plan, the Company is granting to the Holders certain rights to cause the Company
to register the Shares and certain other Registrable Securities, on the terms
and subject to the conditions set forth herein.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
1. Definitions. As used in this Agreement, the following terms have the
following meanings:
     “Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Agreement” has the meaning set forth in the introduction.
     “Bankruptcy Code” has the meaning set forth in the preamble.
     “Backstop Holder” means the Holders that are parties to the Commitment
Agreement.
     “Bankruptcy Court” has the meaning set forth in the preamble.
     “Business Day” means any day (other than a day which is a Saturday, Sunday
or legal holiday in the States of New York) on which banks are open for business
in the States of New York.
     “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock issued by such person, including each class of common stock and preferred
stock of such person.
     “Company” has the meaning set forth in the preamble.
     “Commitment Agreement” has the meaning set forth in the preamble.
     “Common Stock” means the Company’s common stock, par value $0.01 per share.
     “Company” has the meaning set forth in the introduction.
     “Delay Period” has the meaning set forth in Section 3(d).
     “Demand Notice” has the meaning set forth in Section 3(a)(i).
     “Demand Registration” has the meaning set forth in Section 3(b).
     “Effectiveness Period” has the meaning set forth in Section 3(c).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

2



--------------------------------------------------------------------------------



 



     “Free Writing Prospectus” shall have the meaning set forth in Rule 405
under the Securities Act.
     “Holder” means each person identified as a Holder on the signature pages
hereto who is the record or beneficial owner of Registrable Securities, together
with their respective successors and permitted assigns who become parties to
this Agreement.
     “Indemnified Party” shall have the meaning set forth in Section 8(c).
     “Indemnifying Party” shall have the meaning set forth in Section 8(c).
     “Initial Outstanding Amount” has the meaning set forth in Section 3(a).
     “Inspectors” has the meaning set forth in Section 5(j).
     “Interruption Period” has the meaning set forth in Section 5.
     “Losses” has the meaning set forth in Section 8(a).
     “Marketing Materials” has the meaning set forth in Section 8(a).
     “No-Action Relief” means the written concurrence from the SEC with the
Company’s position regarding its financial statements set forth in its letter
dated November 30, 2010 to the Office of Chief Accountant of the Division of
Corporate Finance of the SEC.
     “Outside Date” has the meaning set forth in Section 8(e).
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Piggyback Registration” has the meaning set forth in Section 4(a).
     “Plan” has the meaning set forth in the preamble.
     “Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus, including any Free Writing Prospectus.
     “Records” has the meaning set forth in Section 5(j).
     “Registrable Securities” means (i) the Shares, and (ii) any additional
shares of Common Stock acquired by any Holder after the date hereof, including u
any shares of Common Stock issued or distributed by way of a dividend, stock
split or other distribution in respect of the

3



--------------------------------------------------------------------------------



 



Shares or the Preferred Stock or acquired by way of any rights offering or
similar offering made in respect of the Shares if such shares of Common Stock
would, in the hands of such Holder, not be freely transferable in accordance
with the intended method of disposition (x) in accordance with Section 1145 or
(y) under Rule 144 under the Securities Act, without regard to any information,
volume, manner of sale or holding period restriction under Rule 144 under the
Securities Act. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale of such Registrable Securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) they shall have
been distributed pursuant to Rule 144 under the Securities Act and are no longer
“restricted securities”, or (iii) they shall have ceased to be outstanding.
     “Registration” means registration under the Securities Act of an offering
of Registrable Securities pursuant to a Demand Registration or a Piggyback
Registration.
     “Registration Date” has the meaning set forth in Section 2(a).
     “Registration Failure” has the meaning set forth in Section 8(e).
     “Registration Statement” means any registration statement of the Company
filed under the Securities Act that covers resales of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the related
Prospectus, all amendments and supplements to such registration statement,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement. The term “Registration Statement” shall also
include any registration statement filed pursuant to Rule 462(b) to register
additional securities in connection with any offering.
     “Rights Offering” has the meaning set forth in the preamble.
     “road show” means any “road show” as defined in Rule 433 under the
Securities Act, including an electronic road show.
     “SEC” means the Securities and Exchange Commission or any other
governmental agency at the time administering the Securities Act.
     “Section 1145” has the meaning set forth in the preamble.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     “Shares” means the shares of Common Stock to be issued pursuant to the Plan
(which, for the avoidance of doubt, shall include all shares of Common Stock
issued in connection with the Rights Offering or pursuant to the Commitment
Agreement).
     “Shelf Registration” has the meaning set forth in Section 2(b).

4



--------------------------------------------------------------------------------



 



     “underwritten registration” or “underwritten offering” means a registration
under the Securities Act in which securities of the Company are sold to an
underwriter for reoffering to the public.
     “Unsubscribed Shares” has the meaning set forth in the preamble.
2. Registration.
     (a) The Company shall, as soon as practicable after obtaining audited
financial statements as are required to be filed with the SEC pursuant to
Section 13(a) of the Exchange Act, but in any event not later than September 30,
2011 file to register its shares of Common Stock pursuant to the Exchange Act
and file, after such registration becomes effective, all reports and other
information necessary to satisfy the reporting requirements under the Exchange
Act (the date on which the Company’s registration under the Exchange Act is thus
effected is referred to herein as the “Registration Date”).
     (b) As soon as practicable after the Registration Date or earlier, at the
option of the Company, the Company shall notify in writing all Holders of the
intent of the Company to file a Registration Statement relating to all
Registrable Securities, to provide for the sale by the holders thereof of the
Registrable Securities from time to time on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (a “Shelf Registration”).
     (c) Notwithstanding anything herein, the Company shall include in the Shelf
Registration Statement (i) all Registrable Securities then known to the Company
and (ii) any other Registrable Securities held by a Holder which any Holder
notifies the Company should be included in such Registration Statement. Any
Holder wishing not to have its Registrable Securities (or any portion thereof)
included in the Shelf Registration shall provide a written notice thereof to the
Company within ten (10) Business Days after the receipt of the Company’s notice
pursuant to Section 2(b). In the event that a Holder subsequently notifies the
Company that it wishes to include Registrable Securities in the Registration
Statement, the Company shall promptly amend the Registration Statement, if it
has not been declared effective to include such Registrable Securities. If such
Registrable Securities were held by a Registrable Holder at the filing of the
Shelf Registration and should have been included pursuant to the terms hereof,
the Company shall amend the Registration Statement to include such Registrable
Securities (including, if necessary, by filing a Registration Statement that
will be part of the same Prospectus pursuant to Rule 429 under the Securities
Act).
     (d) Any Holder wishing not to have its Registrable Securities (or any
portion thereof) included in the Shelf Registration shall provide a written
notice thereof to the Company within ten (10) Business Days after the receipt of
the Company’s notice pursuant to Section 2(b).
     (e) Within fifteen (15) days after the Registration Date, the Company shall
file with the SEC, and the Company shall use its commercially reasonable efforts
to cause to be declared effective as promptly as practicable thereafter, the
Shelf Registration with respect to all Registrable Securities other than those
excluded by the Holders pursuant to Section 2(d).
     (f) The Company shall use commercially reasonable efforts to keep the
Registration Statement filed pursuant to this Section 2 continuously effective
and usable for the resale of the

5



--------------------------------------------------------------------------------



 



Registrable Securities covered thereby for a period of three (3) years from the
date on which the SEC declares such Registration Statement effective, or until
such earlier date as all of the Registrable Securities covered by such
Registration Statement have been sold pursuant to such Registration Statement.
If any Registrable Securities remain issued and outstanding after three
(3) years following the initial effective date of such Shelf Registration, upon
the request of Holder(s) of at least ten percent (10%) of the Registrable
Securities then outstanding, the Company shall, prior to the expiration of such
Shelf Registration, file a new Shelf Registration and shall thereafter use its
commercially reasonable efforts to cause to be declared effective as promptly as
practical, such new Shelf Registration.
3. Demand Registration.
     (a) (i) Provided that the Company does not have the Registration Statement
filed pursuant to Section 2 effective and usable to such Holder or group of
Holders requesting a Demand Registration under this Section, at any time after
the date that the Company becomes a registrant under the Exchange Act, any
Holder or group of Holders holding, in the aggregate, ten percent (10%) or more
of the Registrable Securities issued and outstanding immediately following the
effective date of the Plan (the “Initial Outstanding Amount”), shall have the
right, by written notice given to the Company (a “Demand Notice”), to request
the Company to register under and in accordance with the provisions of the
Securities Act all or any portion of the Registrable Securities designated by
such Holder(s); provided, however, that (x) the Registrable Securities requested
to be registered constitute at least ten percent (10%) of the Initial
Outstanding Amount, and (y) prior to the time the Company is eligible to use
Form S-3 for the registration of Registrable Securities for resale, such
Holder(s), in the aggregate, shall only be entitled to three (3) Demand
Registrations pursuant to the provisions of this Section 3(a)(i) unless any
Demand Registration does not become effective or is not maintained in effect for
the respective periods set forth in Section 3(c), in which case the relevant
Holder(s) will be entitled to an additional Demand Registration pursuant hereto.
Following the time that the Company becomes eligible for use of Form S-3 (or any
successor form), any Holder or group of Holders holding, in the aggregate, ten
percent (10%) or more of the Initial Outstanding Amount, shall have the right to
request the Company to register under and in accordance with the provisions of
the Securities Act all or any portion of the Registrable Securities designated
by such Holder(s); provided, however, that such Registrable Securities represent
at least ten percent (10%) of the Initial Outstanding Amount, provided, however,
that there shall be no more than five (5) Demand Registrations pursuant to this
Agreement.
          (ii) Upon receipt of a Demand Notice, the Company shall promptly (and
in any event within ten (10) Business Days from the date of receipt of such
Demand Notice), notify all other Holders of the receipt of such Demand Notice
and allow them the opportunity to include Registrable Securities held by them in
the proposed registration by submitting their own Demand Notice. In connection
with any Demand Registration in which more than one Holder participates, in the
event that such Demand Registration involves an underwritten offering and the
managing underwriter or underwriters participating in such offering advise in
writing the Holders of Registrable Securities to be included in such offering
that the total number of Registrable Securities to be included in such offering
exceeds the amount that can be sold in (or during the time of) such offering
without delaying or jeopardizing the success of such offering (including the
price per share of the Registrable Securities to be sold), then the Registrable

6



--------------------------------------------------------------------------------



 



Securities to be offered shall be distributed amongst the participating Holders
pro rata according to each Holder’s overall percentage of ownership in the
Company. In the event of such a pro-rata distribution, to the extent that any
Holder (or Holders) has not submitted a Demand Notice, or withdraws from the
underwriting, then those Shares that would have been allocated pro-rata to the
non-participating Holder if they had participated shall be distributed amongst
the participating Holders, pro rata according to each participating Holder’s
overall percentage of ownership in the Company.
     (b) The Company, within forty-five (45) days of the date on which the
Company receives a Demand Notice given by Holders in accordance with
Section 3(a), shall file with the SEC, and the Company shall thereafter use its
commercially reasonable efforts to cause to be declared effective as promptly as
practicable, a Registration Statement on the appropriate form for the
registration and sale, in accordance with the intended method or methods of
distribution, of the total number of Registrable Securities specified by the
Holders in such Demand Notice (a “Demand Registration”). Any Demand Registration
may, at the request of the Holders submitting the Demand Notice, be a Shelf
Registration.
     (c) The Company shall use commercially reasonable efforts to keep each
Registration Statement filed pursuant to this Section 3 continuously effective
and usable for the resale of the Registrable Securities covered thereby (i) in
the case of a Registration that is not a Shelf Registration, for a period of one
hundred twenty (120) days from the date on which the SEC declares such
Registration Statement effective and (ii) in the case of a Shelf Registration,
for a period of three (3) years from the date on which the SEC declares such
Registration Statement effective, in either case (x) until such earlier date as
all of the Registrable Securities covered by such Registration Statement have
been sold pursuant to such Registration Statement, and (y) as such period may be
extended pursuant to this Section 3. The time period for which the Company is
required to maintain the effectiveness of any Registration Statement shall be
extended by the aggregate number of days of all Delay Periods and all
Interruption Periods occurring with respect to such Registration and such period
and any extension thereof is hereinafter referred to as the “Effectiveness
Period”.
     (d) The Company shall be entitled to postpone the filing of any
Registration Statement otherwise required to be prepared and filed by the
Company pursuant to this Section 3, or suspend the use of any effective
Registration Statement under this Section 3, for a reasonable period of time (a
“Delay Period”), if the Board of Directors of the Company determines in the
Board of Directors’ reasonable judgment and in good faith that the registration
and distribution of the Registrable Securities covered or to be covered by such
Registration Statement would materially interfere with any pending material
financing, acquisition, disposition, or corporate reorganization or other
material corporate development involving the Company or any of its subsidiaries
or would require premature disclosure thereof and promptly gives the Holders
written notice of such determination, containing a general statement of the
reasons for such postponement and an approximation of the period of the
anticipated delay; provided, however, that (i) the aggregate number of days
included in all Delay Periods during any consecutive twelve (12) months shall
not exceed the aggregate of (x) sixty (60) days minus (y) the number of days
occurring during all Interruption Periods during such consecutive twelve
(12) months and (ii) a period of at least forty-five (45) days shall elapse
between the termination of any Delay Period or Interruption Period and the
commencement of the immediately succeeding Delay

7



--------------------------------------------------------------------------------



 



Period. If the Company shall so postpone the filing of a Registration Statement,
the Holders of Registrable Securities to be registered shall have the right to
withdraw the request for registration by giving written notice from the Holders
of a majority of the Registrable Securities that were to be registered to the
Company within forty-five (45) days after receipt of the notice of postponement
or, if earlier, the termination of such Delay Period (and, in the event of such
withdrawal, such request shall not be counted for purposes of determining the
number of requests for registration to which the Holders of Registrable
Securities are entitled pursuant to this Section 3). The Company shall not be
entitled to initiate or continue a Delay Period unless it shall (A) concurrently
prohibit sales by all other security holders under registration statements
covering securities held by such other security holders and (B) in accordance
with the Company’s policies from time to time in effect, forbid purchases and
sales in the open market by directors and executive officers of the Company.
     (e) The Company shall not include any securities (whether for its own
account or otherwise) that are not Registrable Securities in any Registration
Statement filed pursuant to this Section 3 without the prior written consent of
the Holders of a majority in number of the Registrable Securities covered by
such Registration Statement. Any such securities so included shall be subject to
the cut-back provisions of Section 3(a)(ii).
     (f) Holders of a majority in number of the Registrable Securities to be
included in a Registration Statement pursuant to this Section 3 may, at any time
prior to the effective date of the Registration Statement relating to such
Registration, revoke such request by providing a written notice to the Company
revoking such request. Any such Demand Request so withdrawn shall not be counted
for purposes of determining the number of requests for registration to which the
Holders of Registrable Securities are entitled pursuant to this Section 3 if the
Holders of Registrable Securities who revoked such request reimburse the Company
for all its out-of-pocket expenses incurred in the preparation, filing and
processing of the Registration Statement; provided, however, that, if such
revocation was based on (i) the Company’s failure to comply in any material
respect with its obligations hereunder or (ii) the institution by the Company of
a Delay Period or the occurrence of any Interruption Period, such reimbursement
shall not be required.
4. Piggyback Registration.
     (a) Right to Piggyback. If at any time the Company proposes to file a
registration statement under the Securities Act with respect to a public
offering by the Company for its own account or for the account of any other
Person who is a holder of securities of the same type as the Registrable
Securities (other than a registration statement (i) on Form S-8 or Form S-4 or
any successor forms thereto, or (ii) filed solely in connection with a dividend
reinvestment plan or an employee benefit plan covering only officers or
directors of the Company or its Affiliates), then the Company shall give written
notice of such proposed filing to the Holders at least fifteen (15) days before
the anticipated filing date. Such notice shall offer the Holders the opportunity
to register such amount of Registrable Securities as they may request (a
“Piggyback Registration”). Subject to Section 4(b), the Company shall include in
each such Piggyback Registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
(10) days after notice has been given to the Holders. Each Holder shall be
permitted to withdraw all or any portion of the Registrable Securities of such
Holder

8



--------------------------------------------------------------------------------



 



from a Piggyback Registration at any time prior to the effective date of such
Piggyback Registration.
     (b) Priority on Piggyback Registrations. The Company shall permit the
Holders to include all such Registrable Securities on the same terms and
conditions as any similar securities, if any, of the Company or any other
persons included therein. Notwithstanding the foregoing, if the Company or the
managing underwriter or underwriters participating in such offering advise the
Holders in writing that the total amount of securities requested to be included
in such Piggyback Registration exceeds the amount which can be sold in (or
during the time of) such offering without delaying or jeopardizing the success
of the offering (including the price per share of the securities to be sold),
then the amount of securities to be offered for the account of the Holders and
other holders of securities who have piggyback registration rights with respect
thereto shall be reduced (to zero if necessary) pro rata on the basis of the
number of Common Stock equivalents requested to be registered by each such
Holder or other holder participating in such offering.
     (c) Right To Abandon. Nothing in this Section 4 shall create any liability
on the part of the Company to the Holders if the Company in its sole discretion
should decide not to file a registration statement proposed to be filed pursuant
to Section 4(a) or to withdraw such registration statement subsequent to its
filing, regardless of any action whatsoever that a Holder may have taken,
whether as a result of the issuance by the Company of any notice hereunder or
otherwise. Any such determination not to file or to withdraw a registration
statement shall not affect the obligations of the Company to pay or to reimburse
all Registration Expenses pursuant to Section 6.
5. Registration Procedures. In connection with the registration obligations of
the Company pursuant to and in accordance with Sections 2, 3 and 4 (and subject
to Sections 2, 3 and 4), the Company shall use commercially reasonable efforts
to effect such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible:
     (a) prepare and file with the SEC a Registration Statement for the sale of
the Registrable Securities on any form for which the Company then qualifies or
which counsel for the Company shall deem appropriate in accordance with such
Holders’ intended method or methods of distribution thereof, and, subject to the
Company’s right to terminate or abandon a registration pursuant to Section 4(c),
use commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective as provided herein;
     (b) prepare and file with the SEC such amendments (including post-effective
amendments) to such Registration Statement, and such supplements to the related
Prospectus, as may be required by the rules, regulations or instructions
applicable under the Securities Act during the applicable period in accordance
with the intended methods of disposition specified by the Holders of the
Registrable Securities covered by such Registration Statement, make generally
available earnings statements satisfying the provisions of Section 11(a) of the
Securities Act (provided that the Company shall be deemed to have complied with
this Section if it has complied with Rule 158 under the Securities Act), and
cause the related Prospectus as so supplemented to be filed pursuant to Rule 424
under the Securities Act; provided, however, that

9



--------------------------------------------------------------------------------



 



before filing a Registration Statement or Prospectus, or any amendments or
supplements thereto (other than reports required to be filed by it under the
Exchange Act that are incorporated or deemed to be incorporated by reference
into the Registration Statement and the Prospectus except to the extent that
such reports related primarily to the offering), the Company shall furnish to
the Holders of Registrable Securities covered by such Registration Statement and
their counsel for review and comment, copies of all documents required to be
filed;
     (c) notify the Holders of any Registrable Securities covered by such
Registration Statement promptly and (if requested) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to such Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the SEC for amendments or supplements to such Registration Statement
or the related Prospectus or for additional information regarding the Company or
the Holders, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (v) of the happening of any event that requires the making of any
changes in such Registration Statement, Prospectus or documents incorporated or
deemed to be incorporated therein by reference so that they will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
     (d) use commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of such Registration Statement or the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction in the United States, and to obtain the lifting or
withdrawal of any such order at the earliest practicable time;
     (e) furnish to the Holder such number of copies of the preliminary
prospectus, any amended preliminary prospectus, any Free Writing Prospectus,
each final Prospectus and any post-effective amendment or supplement thereto, as
such Holder may reasonably request in order to facilitate the disposition of the
Registrable Securities of such Holder covered by such Registration Statement in
conformity with the requirements of the Securities Act;
     (f) prior to any public offering of Registrable Securities covered by such
Registration Statement, use its commercially reasonable efforts to register or
qualify such Registrable Securities for offer and sale under the securities or
“Blue Sky” laws of such jurisdictions as the Holders of such Registrable
Securities shall reasonably request in writing; provided, however, that the
Company shall in no event be required to qualify generally to do business as a
foreign corporation or as a dealer in any jurisdiction where it is not at the
time required to be so qualified or to execute or file a general consent to
service of process in any such jurisdiction where it has not theretofore done so
or to take any action that would subject it to general service of process or
taxation in any such jurisdiction where it is not then subject;
     (g) upon the occurrence of any event contemplated by Section 5(c)(v),
prepare a supplement or post-effective amendment to such Registration Statement
or the related Prospectus or any document incorporated or deemed to be
incorporated therein by reference and file any

10



--------------------------------------------------------------------------------



 



other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder (including upon the termination
of any Delay Period), such Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
     (h) use commercially reasonable efforts to cause all Registrable Securities
covered by such Registration Statement to be listed on each securities exchange
or automated interdealer quotation system, if any, on which similar securities
issued by the Company are then listed or quoted, or, if none, on such securities
exchange or automated interdealer quotation system reasonably selected by the
Company;
     (i) if such offering is an underwritten offering, make available for
inspection by any Holder of Registrable Securities included in such Registration
Statement, any underwriter participating in any offering pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such Holder or underwriter (collectively, the “Inspectors”), all financial
and other records and other information, pertinent corporate documents and
properties of any of the Company and its subsidiaries and affiliates
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibilities; provided, however, that the
Records that the Company determines, in good faith, to be confidential and which
it notifies the Inspectors in writing are confidential shall not be disclosed to
any Inspector unless such Inspector signs a confidentiality agreement reasonably
satisfactory to the Company, which shall permit the disclosure of such Records
in such Registration Statement or the related Prospectus if (i) necessary to
avoid or correct a material misstatement in or material omission from such
Registration Statement or Prospectus or (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction; provided further, however, that (A) any decision regarding the
disclosure of information pursuant to subsection (i) shall be made only after
consultation with counsel for the applicable Inspectors and the Company and
(B) with respect to any release of Records pursuant to subsection (ii), each
Holder of Registrable Securities agrees that it shall, promptly after learning
that disclosure of such Records is sought in a court having jurisdiction, give
notice to the Company so that the Company, at the Company’s expense, may
undertake appropriate action to prevent disclosure of such Records;
     (j) not later than the effective date of a Registration Statement, the
Company shall provide to the Holders the CUSIP number for all Registrable
Securities; and
     (k) if such offering is an underwritten offering, enter into such
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith (including those reasonably
requested by the managing underwriters) in order to expedite or facilitate the
disposition of such Registrable Securities, and in such connection, (i) use
commercially reasonable efforts to obtain opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters, addressed to each of
the underwriters as to the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be

11



--------------------------------------------------------------------------------



 



reasonably requested by the underwriters, (ii) use commercially reasonable
efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each selling Holder of Registrable Securities covered
by the Registration Statement (unless such accountants shall be prohibited from
so addressing such letters by applicable standards of the accounting profession)
and each of the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings, (iii) if requested and if an underwriting agreement
is entered into, provide indemnification provisions and procedures customary for
underwritten public offerings, but in any event no less favorable to the
indemnified parties than the provisions set forth in Section 8, and (iv) provide
for the reasonable participation and cooperation by the management of the
Company with respect thereto, including participation by management in road
shows, investor meetings and other customary cooperation. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder.
     The Company may require each Holder of Registrable Securities covered by a
Registration Statement to furnish such information regarding such Holder and
such Holder’s intended method of disposition of such Registrable Securities as
it may from time to time reasonably request in writing. If any such information
is not furnished within a reasonable period of time after receipt of such
request, the Company may exclude such Holder’s Registrable Securities from such
Registration Statement. Notwithstanding the foregoing, in no event shall any
Holder be required to provide any information about its investors unless
required by the SEC to do so.
     Each Holder of Registrable Securities covered by a Registration Statement
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 5(c)(ii), 5(c)(iii), 5(c)(iv) or 5(c)(v),
that such Holder shall discontinue disposition of any Registrable Securities
covered by such Registration Statement or the related Prospectus until receipt
of the copies of the supplemented or amended Prospectus contemplated by
Section 5(g), or until such Holder is advised in writing by the Company that the
use of the applicable Prospectus may be resumed, and has received copies of any
amended or supplemented Prospectus or any additional or supplemental filings
which are incorporated, or deemed to be incorporated, by reference in such
Prospectus (such period during which disposition is discontinued being an
“Interruption Period”) and, if requested by the Company, the Holder shall
deliver to the Company (at the expense of the Company) all copies then in its
possession, other than permanent file copies then in such holder’s possession,
of the Prospectus covering such Registrable Securities at the time of receipt of
such request.
     Each Holder of Registrable Securities covered by a Registration Statement
further agrees not to utilize any material other than the applicable current
preliminary prospectus, Free Writing Prospectus, road show or Prospectus in
connection with the offering of such Registrable Securities.

12



--------------------------------------------------------------------------------



 



6. Registration Expenses. Whether or not any Registration Statement is filed or
becomes effective, the Company shall pay all costs, fees and expenses incident
to the Company’s performance of or compliance with this Agreement, including
(i) all registration and filing fees, including FINRA filing fees, (ii) all fees
and expenses of compliance with securities or “Blue Sky” laws, including
reasonable fees and disbursements of counsel in connection therewith,
(iii) printing expenses (including expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is requested by the Holders or the managing underwriter, if any)
and the expenses ordinarily paid by issuers in connection with a road show,
(iv) messenger, telephone and delivery expenses, (v) fees and disbursements of
counsel for the Company, (vi) fees and disbursements of all independent
certified public accountants of the Company (including expenses of any “cold
comfort” letters required in connection with this Agreement) and all other
persons retained by the Company in connection with such Registration Statement,
(vii) the reasonable fees and disbursements of one counsel, other than the
Company’s counsel, selected by Holders of a majority of the Registrable
Securities being registered, to represent all such Holders, (viii) in the event
of an underwritten offering, the expenses of the Company and the underwriters
associated with any “road show” which are customarily paid or reimbursed by
issuers, and (ix) all other costs, fees and expenses incident to the Company’s
performance or compliance with this Agreement. Notwithstanding the foregoing,
the fees and expenses of any persons retained by any Holder, other than one
counsel for all such Holders, and any discounts, commissions or brokers’ fees or
fees of similar securities industry professionals and any transfer taxes
relating to the disposition of the Registrable Securities by a Holder, will be
payable by such Holder and the Company will have no obligation to pay any such
amounts.
7. Underwriting Requirements.
     (a) Subject to Section 7(c), any Holder shall have the right, by written
notice, to request that any Demand Registration provide for an underwritten
offering but the Company shall be under no obligation to conduct more than two
(2) underwritten offerings hereunder.
     (b) In the case of any underwritten offering pursuant to a Demand
Registration, the Holders of a majority of the Registrable Securities to be
disposed of in connection therewith shall select the institution or institutions
that shall manage or lead such offering, which institution or institutions shall
be reasonably satisfactory to the Company. In the case of any underwritten
offering pursuant to a Piggyback Registration, the Company shall select the
institution or institutions that shall manage or lead such offering.
     (c) In the case of any Piggyback Registration that is an underwritten
offering, no Holder shall be entitled to participate in an underwritten offering
unless and until such Holder has entered into (i) an underwriting or other
agreement with such institution or institutions for such offering, and
(ii) powers of attorney and custody agreements, in each case in such form as the
Company and such institution or institutions shall reasonably determine;
provided, that no holder of Registrable Securities included in any underwritten
registration shall be required to make any representation or warranties to the
Company or the underwriters (other than representations and warranties regarding
such holder and such holder’s ownership of the shares to be sold pursuant to
such underwriting, such holder’s stabilization activities, and with respect to
information provided in writing by such holder expressly for use in any
Registration

13



--------------------------------------------------------------------------------



 



Statement) or to undertake any indemnification or contribution obligations to
the Company or any underwriter with respect thereto, other than as specifically
provided in Section 8.
8. Indemnification; Liquidated Damages.
     (a) Indemnification by the Company. The Company shall, without limitation
as to time, indemnify and hold harmless, to the fullest extent permitted by law,
each Holder of Registrable Securities whose Registrable Securities are covered
by a Registration Statement or Prospectus, the officers, directors and agents
and employees of each of them, each Person who controls each such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
person, to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, judgment, costs (including costs of investigation
or preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or based upon (w) any untrue or alleged
untrue statement of a material fact contained in such Registration Statement or
Prospectus or in any amendment or supplement thereto, any preliminary
prospectus, any Free Writing Prospectus, any information the Company has filed
or is required to file pursuant to Rule 433(d) under the Securities Act, or any
other material or information provided to or made available to investors by, or
with the approval of, the Company in connection with the offering, including any
road show for the offering (collectively, “Marketing Materials”), or (x) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are based upon information furnished in writing to the Company by or on
behalf of such Holder expressly for use in the Marketing Materials; provided,
however, that the Company shall not be liable to any such Holder to the extent
that any such Losses arise out of or are based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any preliminary
prospectus if (i) having previously been furnished by or on behalf of the
Company with copies of the Prospectus, such Holder failed to send or deliver a
copy of the Prospectus with or prior to the delivery of written confirmation of
the sale of Registrable Securities by such Holder to the person asserting the
claim from which such Losses arise and (ii) the Prospectus would have corrected
in all material respects such untrue statement or alleged untrue statement or
such omission or alleged omission; and provided further, however, that the
Company shall not be liable in any such case to the extent that any such Losses
arise out of or are based upon an untrue statement or alleged untrue statement
or omission or alleged omission in the Prospectus, if (A) such untrue statement
or alleged untrue statement, omission or alleged omission is corrected in all
material respects in an amendment or supplement to the Prospectus, (B) having
previously been furnished by or on behalf of the Company with copies of the
Prospectus as so amended or supplemented, such Holder thereafter fails to
deliver such Prospectus as so amended or supplemented, prior to or concurrently
with the sale of Registrable Securities, and (C) such losses relate to sales
during an Interruption Period or Delay Period.
     (b) Indemnification by Holder of Registrable Securities. In connection with
any Registration Statement in which a Holder is participating, such Holder shall
furnish to the Company in writing such information as the Company reasonably
requests for use in connection with the Marketing Materials and agrees to
indemnify, severally and not jointly with the other Holders and to the full
extent permitted by law, the Company, its directors, officers, agents or
employees, each Person who controls the Company (within the meaning of
Section 15 of the

14



--------------------------------------------------------------------------------



 



Securities Act and Section 20 of the Exchange Act) and the directors, officers,
agents or employees of such controlling Persons, from and against all Losses
arising out of or based upon (x) any untrue or alleged untrue statement of a
material fact contained in the Marketing Materials or (y) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, to the extent, but only to the
extent, that such untrue or alleged untrue statement or omission or alleged
omission is based upon and is consistent with information so furnished in
writing by or on behalf of such Holder to the Company expressly for use in such
Marketing Materials. No Holder shall be held liable for any damages in excess of
the total amount of proceeds received by such Holder from the sale of the
Registrable Securities sold by such Holder (net of all underwriting discounts
and commissions) under that particular Registration Statement.
     (c) Conduct of Indemnification Proceedings. If any Person shall be entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to assume, at the Indemnifying Party’s expense, the defense
of any such claim or proceeding, with counsel reasonably satisfactory to such
Indemnified Party; provided, however, that (i) an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (1) the Indemnifying
Party agrees to pay such fees and expenses; (2) the Indemnifying Party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such Indemnified Party; or (3) the named
parties to any proceeding (including impleaded parties) include both such
Indemnified Party and the Indemnifying Party, and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are in addition to or are inconsistent with those available
to the Indemnifying Party or that a conflict of interest is likely to exist
among such Indemnified Party and any other indemnified parties (in which case
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party); and (ii) subject to subsection
(3) above, the Indemnifying Party shall not, in connection with any one such
claim or proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnified Party shall not be subject to any liability
for any settlement made without its consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The Indemnifying Party shall not
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release, in form and substance reasonably
satisfactory to the Indemnified Party, from all liability in respect of such
claim or litigation for which such Indemnified Party would be entitled to
indemnification hereunder.

15



--------------------------------------------------------------------------------



 



     (d) Contribution. If the indemnification provided for in this Section 8 is
applicable in accordance with its terms but is legally unavailable to an
Indemnified Party in respect of any Losses, then each applicable Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue statement of a material fact or
omission or alleged omission to state a material fact, has been taken by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission. The
amount paid or payable by a party as a result of any Losses shall be deemed to
include any legal or other fees or expenses incurred by such party in connection
with any investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 8(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. Notwithstanding the provisions of this Section 8(d), an
Indemnifying Party that is a Holder shall not be required to contribute any
amount which is in excess of the amount by which the total proceeds received by
such Holder from the sale of the Registrable Securities sold by such Holder (net
of all underwriting discounts and commissions) exceeds the amount of any damages
that such Indemnifying Party has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     (e) Liquidated Damages. Notwithstanding anything to the contrary herein, if
(i) the Company does not receive No-Action Relief from the SEC, and the Shelf
Registration is not filed as provided for in Section 2(e) on or before
September 30, 2011, (ii) the Company receives No-Action Relief on or prior to
June 29, 2011 and the Shelf Registration as provided for in Section 2(e) is not
declared effective by the SEC on or before the later of (a) 90 days after
receiving such No-Action Relief or (b) June 30, 2011, (iii) the effectiveness of
the Shelf Registration is not continuously maintained for the period specified
in Section 2(f) (other than as a result of any Delay Periods or Interruption
Periods permitted under this Agreement); or (iv) the aggregate number of days in
all Delay Periods and Interruption Periods occurring during any twelve
(12) month period exceeds sixty (60) days (any such event, in clauses
(i) through (iv) immediately above (a “Registration Failure”), then the Company
shall be obligated to pay to each Holder of Registrable Securities, as
liquidated damages and not as a penalty, an amount equal to $.0054 multiplied by
the number of Registrable Securities held by such Holder on such day (as
certified in writing by such Holders) for each day that a Registration Failure
is continuing and has not been cured. Such payment shall be made by wire
transfer to an account designated by the Holder on the first day of each month
following the date on which such amounts become payable and shall continue to be
made on the first day of each subsequent month for which amounts have accrued
under this Section 8(e) until all amounts due have been paid. The Company shall
not be required to make any payment to any Holder until it receives a

16



--------------------------------------------------------------------------------



 



certification as to the number of Registrable Securities held by such Holder at
such time. The parties agree that in the event that a Registration Failure
occurs the Holders of Registrable Securities will suffer damages and that the
amount of such damages will be difficult to estimate. Accordingly, each party
agrees that the receipt of the liquidated damages provided for in this Section
8(e) are reasonable and shall be the sole measure of damages of the Registered
Holders in the event that a Registration Failure occurs; provided, that nothing
shall prevent a Holder of Registrable Securities from seeking specific
performance of the Company’s obligations hereunder as provided in Section 10(f).
Notwithstanding the foregoing, the aggregated amount of such liquidated damages
payable by the Company under this Agreement shall not exceed $2,000,000.
9. Rule 144 Information. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Registrable Securities to the public without registration, after such time
as a registration statement relating to the Common Stock has been declared
effective under either the Securities Act or the Exchange Act, the Company
agrees to use its commercially reasonable efforts to:
     (a) Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the earlier of (i) such time as a registration statement relating to the Common
Stock has been declared effective under either the Securities Act or the
Exchange Act or (ii) the date that the Company becomes subject to the periodic
reporting requirements under Section 13 or 15(d) of the Exchange Act, for so
long as the Company remains subject to the periodic reporting requirements under
Section 13 or 15(d) of the Exchange Act.
     (b) Use its commercially reasonable efforts to file with the Commission in
a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act (at any time it is subject to such
reporting requirements).
     (c) Furnish to any Holder forthwith upon request a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act (at any time after ninety (90) days after the effective date
of the first registration statement filed by the Company for an offering of its
securities to the general public), and of the Securities Act and the Exchange
Act (at any time after it has become subject to the reporting requirements of
the Exchange Act), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company and other
information as such Holder may reasonably request in availing itself of any rule
or regulation of the Commission allowing such Holder to sell any such securities
without registration.
10. Miscellaneous.
     (a) Limitations on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not grant registration rights with respect to any
securities of the same class, or securities that are convertible into or
exchangeable or exercisable for the same class, as the Registrable Securities
which (i) permit any other person to register securities on terms which are more
advantageous in any respect to the persons holding such other securities than
the rights granted to the Holders of Registrable Securities hereunder, or
(ii) permit the inclusion of

17



--------------------------------------------------------------------------------



 



securities in any Registration Statement (other than one requested by the
holders of such securities) unless the rights to include such other securities
are junior or secondary to the rights granted to the Holders of the Registrable
Securities hereunder
     (b) Termination. This Agreement and the obligations of the Company and the
Holders hereunder (other than with respect to Section 8) shall terminate on the
first date on which no Registrable Securities remain outstanding. In addition,
the obligations of the Company and of any Holder, other than those obligations
contained in Section 8, shall terminate with respect to the Company and such
Holder when such Holder no longer holds any Registrable Securities.
     (c) Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be deemed to have been
effectively given (i) when personally delivered to the party to be notified;
(ii) when sent by confirmed facsimile to the party to be notified at the number
set forth below; (iii) when sent by email to the party to be notified at the
email address set forth below; (iv) three (3) Business Days after deposit in the
United States mail postage prepaid by certified or registered mail return
receipt requested and addressed to the party to be notified as set forth below;
or (v) one (1) Business Day after deposit with a national overnight delivery
service, postage prepaid, addressed to the party to be notified as set forth
below with next-business-day delivery guaranteed, in each case as follows:
In the case of the Company, to:
Tronox, Inc.
3301 N.W. 150th Street
Oklahoma City, Oklahoma 73134
Attention: Michael J. Foster
Telephone: 405.775.5171
M: 405.802.4185
Facsimile: 405.302.4706
e-mail: michael.foster@tronox.com
With a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Christian O. Nagler
Telephone: 212-446-4660
Facsimile:
Email: Christian.Nagler@kirkland.com

18



--------------------------------------------------------------------------------



 



In the case of the Backstop Holders:
To the names and addresses set forth on the signature pages hereto.
With a copy (which copy shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy llp
1 Chase Manhattan Plaza
New York, New York 10005
Attention: Thomas C. Janson
Telephone: (212) 530-5000
Facsimile: (212) 530-5219
Email: tjanson@milbank.com
In the case of any other Holder, to such Holder at its address set forth in the
stock ledger of the Company.
     (d) Separability. If any provision of this Agreement shall be declared to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
     (e) Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, devisees, legatees,
legal representatives, successors and assigns. The rights to cause the Company
to register Registrable Securities pursuant to Sections 2, 3 and 4 may be
assigned in connection with any transfer or assignment by a Holder of
Registrable Securities, provided, that: (i) such transfer may otherwise be
effected in accordance with applicable securities laws; (ii) such transfer is
effected in compliance with the restrictions on transfer contained in this
Agreement and in any other agreement between the Company and the Holder; and
(iii) such assignee or transferee executes this Agreement and is (A) an
affiliate of the Holder (B) a partner or member of the Holder or an affiliate of
the Holder or (C) holds (after giving effect to such transfer) (I) at least one
percent (1%) of the issued and outstanding shares or (II) all shares of
Registrable Securities held by a Holder prior to such transfer if transferred to
a single entity. No transfer or assignment will divest a Holder or any
subsequent owner of any rights or powers hereunder unless all Registrable
Securities are transferred or assigned.
     (f) Specific Performance. The Company acknowledges and agrees that
(a) irreparable damages would occur in the event that any of the provisions of
this Agreement are not performed in accordance with their specific terms or are
otherwise breached and (b) remedies at law would not be adequate to compensate
the non-breaching party. Accordingly, the Company agrees that each Holder of
Registrable Securities shall have the right, in addition to any other rights and
remedies existing in its favor, to an injunction or injunctions to prevent
breaches of this Agreement and to enforce its rights hereunder. The right to
equitable relief, including an injunction, shall not be limited by any other
provision of this Agreement. In any action or proceeding against it seeking an
injunction or other equitable relief to enforce the provisions of this
Agreement, the Company hereby (i) waives and agrees not to assert any

19



--------------------------------------------------------------------------------



 



defense that an adequate remedy exists at law or that a Holder of Registrable
Securities would not be irreparably harmed and (ii) waives and agrees not to
seek any requirement for the posting of any bond or other security in connection
with any such action or proceeding.
     (g) Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the parties hereto with respect to the subject matter
hereof.
     (h) Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless (i) the Company has obtained the written consent of Holders of at least a
majority in number of the Registrable Securities then outstanding, or (ii) such
changes are not adverse to any Holder.
     (i) Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party without the prior
consent of the Company and any other party mentioned in such release or
announcement, except to the extent that such issuing party is advised by counsel
that such release or announcement is necessary or advisable under applicable law
or the rules or regulations of any securities exchange, in which case the party
required to make the release or announcement shall to the extent practicable
provide the Company and any such other party with an opportunity to review and
comment on such release or announcement in advance of its issuance.
     (j) Expenses. Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, all costs and expenses
incurred in connection with the execution of this Agreement shall be paid by the
party incurring such costs or expenses, except as otherwise set forth herein.
     (k) Interpretation.
          (i) The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
          (ii) The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
          (iii) The terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.
          (iv) When a reference is made in this Agreement to a Section,
paragraph, Exhibit or Schedule, such reference is to a Section, paragraph,
Exhibit or Schedule to this Agreement unless otherwise specified.

20



--------------------------------------------------------------------------------



 



          (v) The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to include the words “without limitation”, unless
otherwise specified.
          (vi) A reference to any party to this Agreement or any other agreement
or document shall include such party’s predecessors, successors and permitted
assigns.
     (l) Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be one and the same agreement, and shall become
effective when counterparts have been signed by each of the parties and
delivered to each other party.
     (m) Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the internal laws of the State of New York.
     (n) Calculation of Time Periods. Except as otherwise indicated, all periods
of time referred to herein shall include all Saturdays, Sundays and holidays;
provided, however, that if the date to perform the act or give any notice with
respect to this Agreement shall fall on a day other than a Business Day, such
act or notice may be timely performed or given if performed or given on the next
succeeding Business Day.
     (o) FWP Consent. No Holder shall use a Holder Free Writing Prospectus
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.
[Signature Pages Follow]

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

            TRONOX INCORPORATED.
      By:           Name:           Title:        

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            BACKSTOP HOLDER
      By:           Name:           Title:           Address:                  
     

[Signature Page to Registration Rights Agreement]

 